—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition to set aside the order of cancellation issued by respondent. The court "had no authority to review respondent’s determination sustaining the charges against petitioner. By entering [his] 'no contest’ plea, petitioner waived [his] right to a review of the facts upon which the punishment was imposed” (Matter of Desiderio’s Parklane Pizzeria v Duffy, 143 AD2d 508, 509; see, Matter of Colony Liq. Distribs. v State Liq. Auth., 46 AD2d 703, appeal dismissed 36 NY2d 755, rearg denied 37 NY2d 741). Petitioner’s no contest plea "amounted to a waiver of a hearing and an admission of the facts as charged” (Matter of Barotti v New York State Liq. Auth., 82 AD2d 1004, 1005). We reject the contention that the penalty of cancellation of petitioner’s license is so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Petitioner has a prior record of gambling and was aware that gambling on the premises was a ground for revocation or cancellation of his license (see, 9 NYCRR 53.1 [m]). Additionally, respondent considered the mitigating circumstances and did not impose the maximum penalty. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — CPLR art 78.) Present— Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.